Citation Nr: 0727244	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-09 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1994 to April 1995, with a subsequent period of 
reserve service, including active duty for training.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the White River 
Junction, Vermont Department of Veterans Affairs (VA) 
Regional Office (RO), which recharacterized the veteran's 
service-connected psychiatric disorder as PTSD and granted a 
30 percent rating, effective in October 2001.  

In October 2002, the veteran testified at a personal hearing 
at the RO.  In a November 2002 rating decision, the RO 
granted a 50 percent rating for PTSD, effective in October 
2001.  

In June 2003, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was previously before the Board in December 2003 when it 
was remanded for further development.  

In its December 2003 remand, the Board referred to the RO the 
issues of clear and unmistakable error in a January 1998 
rating decision that denied service connection for PTSD and 
of an earlier effective date for the grant of service 
connection for PTSD.  The RO has not addressed these issues; 
hence, they are again referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms of flattened affect, 
circumstantial speech, impaired short-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; her 
disability picture is without evidence of occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression affecting his 
ability to function independently and appropriately, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, and difficulty in adapting to 
stressful circumstances.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided post-adjudication VCAA notice by letter dated 
in April 2004.  This letter advised the veteran of what was 
required to prevail on her claim for a higher rating for 
PTSD; what specifically VA had done and would do to assist in 
the claim; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist her in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  She was asked to submit any 
evidence in her possession that pertained to the claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the claim).

In a June 2006 supplemental statement of the case (SSOC), the 
RO provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date 
of the claim on appeal.  In any case, as the claim is denied, 
no disability rating or effective date can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Further, because the content-complying VCAA notice came after 
the initial adjudication in May 2002, the timing of the 
notice letters did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
has been cured without prejudice to the veteran because she 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  That is, she had the 
opportunity to submit additional argument and evidence and to 
address the claim at an October 2002 hearing before a local 
hearing officer and at a June 2003 hearing before the 
undersigned, as well as in response to the statement of the 
case in December 2002 and the SSOCs in April 2003 and June 
2006.  Also, the claim has been readjudicated following the 
content-complying notice, as shown in the SSOC in June 2006.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a hearing 
at the RO in October 2002 before a local hearing officer and 
at a videoconference hearing in June 2003 conducted by the 
undersigned.  The RO has obtained relevant VA, Vet Center, 
and private medical treatment records, along with vocational 
rehabilitation records and Vermont National Guard records.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA psychiatric examinations in 
January 2002, July 2004, and May 2006 (which also included a 
VA Social and Industrial Survey), specifically to evaluate 
the nature and severity of the PTSD.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


B.  Merits of the Claim

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV) at 32).  A score of 41- 50 is 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran's PTSD is not manifested by symptoms that more nearly 
approximate the criteria for a higher rating (i.e., 70 
percent).  In this regard, January 2002, July 2004, and May 
2006 VA examination reports, VA treatment records, Vet Center 
treatment records, and vocational rehabilitation records 
indicate that her psychiatric disorder is characterized by 
flattened affect, some impairment of short-term memory, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
evidence does not show occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The record does not 
contain any evidence of suicidal ideation; near continuous 
panic or depression affecting ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.  

Spatial disorientation has not been shown as all treatment 
records and examination reports of record note the veteran 
has been oriented to person, place, and time.  The record 
also does not contain any evidence of suicidal ideations or a 
neglect of personal appearance and hygiene.  Specifically, VA 
examination reports have noted that she denied suicidal 
ideations and that she maintained her personal hygiene and 
appeared neatly and casually dressed.  On July 2004 VA 
examination, the veteran noted that every once in a while she 
would go without showering for one or two days, but overall 
she described a good ability to maintain her personal 
hygiene.  Notably, she did not report any lack of maintaining 
personal hygiene at the most recent May 2006 VA examination.  

The veteran's speech has not been shown to be intermittently 
illogical, obscure, or irrelevant.  On January 2002 and July 
2004 VA mental status examinations, her speech was noted to 
be without abnormality; on a May 2006 VA examination, the 
rate and flow of her speech was found to be unremarkable.  On 
a July 2004 VA examination, the examiner noted that the 
veteran had a marked impairment of thought process, in that 
she was quite tangential and would often lose track of what 
she was talking about and answer questions unrelated to the 
ones asked.  On May 2006 VA examination, it was noted that 
she was circumstantial, but that she responded to re-
direction.  These symptoms more nearly approximate 
circumstantial or circumlocutory speech and impaired abstract 
thinking as contemplated by the criteria for a 50 percent 
rating, rather than intermittently illogical, obscure, or 
irrelevant speech as contemplated by the criteria for a 70 
percent rating.   

The veteran has not exhibited impaired impulse control or 
difficulty adapting to stressful circumstances.  She noted on 
July 2004 VA examination that she experienced mild 
irritability, but could calm herself down by walking away 
from an upsetting situation.  She has also reported becoming 
stressed out by being in crowds; she went shopping at off-
peak hours to avoid crowds.  Hence, she has demonstrated an 
ability to adapt to stressful situations by avoiding or 
walking away from circumstances that cause her undue stress.  
On July 2004 and May 2006 VA examinations, the veteran denied 
having impaired impulse control.  In May 2006, she denied a 
history of violence.  In a June 2007 Informal Hearing 
Presentation, the veteran's representative noted that the 
veteran exhibited impaired impulse control through episodes 
of road rage and becoming upset when people would drive their 
cars too close to hers.  However, the nature of these 
episodes is not clear and the evidence does not show that 
they resulted in violence or caused unprovoked irritability.  
It is also notable that the present level of disability is of 
primary concern in this case, and more recent treatment 
records do not show evidence of road rage.  See Francisco, 7 
Vet. App. at 55.  Hence, the veteran's PTSD is not shown to 
be manifested by impaired impulse control or difficulty 
adapting to stressful circumstances. 

The evidence shows the veteran is chronically depressed; 
however, the evidence does not demonstrate that her 
depression has affected her ability to function 
independently, appropriately, and effectively.  There is also 
no evidence that she experiences near-continuous panic.  In 
fact, she has consistently denied having any panic attacks.  
Mental status evaluations on VA examinations have revealed a 
depressed mood, tearfulness, and anxiousness.  On May 2006 VA 
examination, she reported that her mood is usually either low 
or average, but never happy; she appeared fearful and 
anxious.  On July 2004 VA examination, she reported being too 
anxious to walk in her neighborhood after being startled by a 
bike rider coming up behind her.  Her symptoms of depression 
and anxiety are more characteristic of those contemplated by 
the criteria for the currently assigned 50 percent rating, 
because they are characteristic of a flattened affect and 
disturbances of motivation and mood; they are not shown to 
affect her ability to function independently, appropriately, 
and effectively.  It is also noted that despite her 
depression and anxiety, the file shows that over the past 
several years the veteran has successfully managed to 
function as a student, graduate from school, and then enter 
the workforce as a full-time employee - all the while raising 
a young son as a single parent.  

While the veteran has described some obsessional rituals, it 
has not been shown that these rituals interfere with routine 
activities.  She has reported during treatment and in 
testimony at the June 2003 hearing that she constantly checks 
her locks about 10 to 15 times throughout the night.  She 
also reported that at night she blockades her door by putting 
a couple of pairs of shoes in front of it, placing a rug 
behind the shoes, and then putting a metal shovel up under 
the door handle, so as to make the door more difficult to 
open.  Additionally, she sleeps with a hammer under her 
pillow and keeps mace at hand, because she fears for her and 
her son's safety.  Notably, she has reported during VA 
examinations that she does not have obsessional behaviors.  
The obsessional rituals she has described are related to 
hypervigilance and they have not been shown to interfere with 
any routine activities.

Although she has difficulty in doing so, the veteran is not 
unable to establish and maintain effective work and social 
relationships.  On a May 2006 VA examination, the veteran 
reported that she had a good relationship with her six-year 
old son; she had two friends, one that she saw every other 
weekend, and the other that she saw once a month; she had 
infrequent contact with her parents and sister, who lived in 
Rhode Island; and she was a member of the Disabled American 
Veterans.  She has consistently reported that she has 
problems with intimate relationships and working with men, 
because of her sexual assault stressor.  For example, she 
reported on May 2006 VA examination that she had recently 
left employment with an attorney's office because the 
attorney told her she should wear skirts.  She noted that she 
was enjoying her current employment as an administrative 
assistant at the Health Department because she was mainly 
working with females.  The record indicates that she is able 
to maintain some form of a relationship with her ex-
boyfriend, who is the father of her son, since he has 
visitation rights with her son.  A June 2005 e-mail record in 
her vocational rehabilitation file indicates that because she 
had a job orientation session to attend, her ex-boyfriend had 
agreed to take her son for a visit on a weekend that was not 
usually his weekend to have him.  Hence, it appears that she 
is able to communicate effectively with her ex-boyfriend 
regarding his visitation rights and any issues that arise 
necessitating a change in scheduled visitation.  The record 
also indicates that the veteran tends to isolate herself, and 
that her social relationships are "extremely limited" in 
the words of the May 2006 VA examiner.  While these symptoms 
certainly reflect difficulty establishing and maintaining 
effective relationships and demonstrate a rather significant 
social impairment, the fact that she maintains a close 
relationship with her son, has at least minimal contact with 
her parents and sister, effectively communicates with her ex-
boyfriend about her son, and maintains two friendships 
illustrates that she does not have an inability to establish 
and maintain effective relationships.  

The Board notes that the record contains several recent GAF 
scores that are consistent with the current 50 percent 
rating.  On a July 2004 VA examination, the GAF score was 58 
and on May 2006 VA examination, the GAF score was 51.  As 
noted above, GAF scores in this range and the symptoms 
resulting in the assignment of such scores show moderate 
impairment of functioning, which correlate with the current 
50 percent rating.  The June 2004 VA examiner explained that 
the veteran experienced significant social impairment from 
her PTSD as she was interpersonally isolated, had no romantic 
relationships, and was fearful of having such relationships.  
It was further noted that she was functioning moderately well 
occupationally; at that time, she was in school and her 
course work was suffering for "an uncertain reason"; the 
examiner thought she might be suffering because of difficulty 
concentrating, as shown by her tangential thought process 
during the examination.  The May 2006 VA examiner noted that 
her GAF score was mainly based on her social functioning and 
social isolation, but that her symptoms were severe.  She 
noted that the veteran had recently finished school, albeit 
with a low grade point average.  The veteran's routine 
responsibilities of self-care and functioning in her family 
role, however, appeared to be adequate.  The examiner 
concluded that PTSD was responsible for her impairment of 
function and quality of life.  It is of particular note that 
both VA examiners reported that the veteran was not currently 
engaged in treatment and that her prognosis might improve if 
she sought treatment.

The evidence shows that the veteran has had difficulty 
maintaining employment and succeeding in school.  VA 
vocational rehabilitation records and a May 2006 VA 
examination report show that she graduated with a bachelor's 
degree in criminal justice from Norwich University in 2005 
with a grade point average around 2.07.  On May 2006 VA 
Social and Industrial Survey, it was noted that prior to her 
trauma (in service) she was an honor roll student in high 
school and that her post-trauma performance in school had 
significantly declined.  She required extra time to finish 
school and she was currently working as an administrative 
assistant, in a position well below her education and 
training level and outside of her field of study.  She was 
noted to have had significant difficulties sustaining 
employment since her trauma with most of her jobs lasting 
less than six months.  Nevertheless, the record does show 
that she currently maintains employment and that she has been 
enjoying her job.  Notably, while the veteran has left 
several positions for various reasons, the evidence does not 
show that she has been fired or had any problems performing 
her job tasks while she has been employed in these jobs.  

The veteran's PTSD is also manifested by symptoms of impaired 
short-term memory.  On the May 2006 VA examination, she 
reported that she must write down things in order to remember 
them.  She has also displayed impaired judgment, as evidenced 
by testimony at the June 2003 hearing that she had called the 
police on her neighbors 32 times to complain about noise or 
other things (the file contains numerous police reports to 
corroborate this).  She has also admitted to watching the 
comings and goings of her neighbors, and she has reported 
experiencing sleep disturbance.  As explained in detail 
above, her PTSD is also manifested by symptoms of a flattened 
affect, circumstantial speech, disturbances of mood and 
motivation, and difficulty in establishing and maintaining 
effective work and social relationships.

The entirety of the above noted evidence shows that the 
veteran has occupational and social impairment with reduced 
reliability and productivity; however, the manifestations of 
these symptoms do not cause her deficiencies in most areas, 
such as work, family relations, judgment, thinking, or mood 
to warrant a higher rating.  Hence, the veteran's overall 
disability picture more nearly approximates the criteria for 
a 50 percent rating.  As the preponderance of the evidence is 
against a higher rating, the benefit of the doubt rule does 
not apply.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For example, the record does not suggest that the 
veteran's PTSD requires frequent hospitalization; in fact, VA 
records indicate that she is not currently receiving any 
outpatient treatment.  Also, as discussed herein above, the 
record does not demonstrate that the veteran's PTSD causes 
marked interference with employment; she is employed full-
time at present and there is no indication that her PTSD 
symptoms negatively impact her job performance.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


